 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 33 
344 
Allstate Power Vac, Inc. 
and Laborers International 
Union of North America, Local 78.  
Cases 29Œ
CAŒ028264, 29ŒCAŒ028351, 29ŒCAŒ028394, 29Œ
CAŒ028556, 29ŒCAŒ028594, 29ŒCAŒ028637, 29Œ

CAŒ028683, and 29ŒRCŒ011505 
August 5, 2011 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On August 11, 2008, Administrative Law Judge Ray-
mond P. Green issued a decision in this proceeding.  The 
General Counsel filed exceptions and a supporting brief, 
and the Respondent filed an answering brief. 
On November 30, 2009, a two-member panel of the 
National Labor Relations Board issued a Decision and 

Order and Order Remanding in this proceeding.
1  On 
remand, the Board directed the judge to undertake a 
Wright Line
2 analysis in determining whether the Re-
spondent violated Section 8(a)(3) and (1) by: subjecting 
Angel Rivera to more onerous working conditions; dis-
charging Jose Adames when he failed to return to work 

following an excused absence; discharging Miguel Bi-
sono for urinating into a coworker™s drink bottle; and 
suspending William Dominich and Hector Soler, and 

discharging Rafael Bisono, fo
r failing to wear safety  
                                                           
1 354 NLRB 980.  In its November 30, 2009 decision, the Board 
adopted the judge™s recommended dism
issal of the allegation that the 
Respondent failed to hire and consider
 seven union applicants.  In the 
absence of exceptions, the Board 
adopted the judge™s recommended 
dismissal of the allegation that th
e Respondent threatened employees 
with the loss of bonuses and raises if they supported the Union.  Also in 
the absence of exceptions, the Board 
adopted the judge™s findings that 
the Respondent violated Sec. 8(a)(1) by prohibiting the wearing of 

union decals and insignia, and violated
 Sec. 8(a)(3) and (1) by laying 
off Jose Adames, Miguel Bisono, and 
Victor Vasquez, and by discharg-
ing Jose Castillo and Angel Rivera. 
 Finally, as described in greater 
detail in this decision, the Board remanded to the judge for further 
analysis four alleged violations of Sec. 8(a)(3) and (1). 
On June 17, 2010, following the issuance of the Board™s decision, 
the United State Supreme Court issued its decision in 
New Process 
Steel, L.P. v. NLRB, 
130 S.Ct. 2654, holding that under Sec. 3(b) of the 
Act, in order to exercise the delega
ted authority of the Board, a delegee 
group of at least three members must be maintained.  In light of 
New Process Steel, we have reconsidered the issues raised in the Board™s 
November 30, 2009 decision and have re
viewed the record in light of 
the exceptions and briefs.  We adopt the Board™s decision and its find-
ings thereinŠincluding its remand of the four issues noted aboveŠfor 
the reasons stated in the decision, 
which is incorporated by reference 
herein. 
2 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
equipment.
3  The Board directed th
e judge to consider all 
of the evidence relevant to such an analysis, to make 
additional findings of fact and credibility resolutions, and 
to issue a supplemental decision. 
On January 22, 2010, Judge Green issued the attached 
supplemental decision.  Contrary to his original decision, 
he found that the Respondent violated Section 8(a)(3) 

and (1) by subjecting Angel Rivera to more onerous 
working conditions because of his union membership or 
activities.  The judge, however, reaffirmed his earlier 

findings that the Respondent™s discharge of Jose Adames 
and Miguel Bisono; suspension of William Dominich 
and Hector Soler; and discharg
e of Rafael Bisono did not 
violate the Act.  Accordingly, the judge again
 recom-
mended the dismissal of those allegations.  The General 

Counsel and the Respondent filed exceptions and sup-
porting briefs to the judge™s supplemental decision, and 
the Respondent filed an answ
ering brief to the General 
Counsel™s exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered 
the supplemental decision 
and the record in light of the exceptions and briefs and 
has decided to affirm the judge™s rulings, findings,
4 and 
conclusions as modified below, and to include an Order 
remedying the violations found.
5                                                            
3 In his initial decision, the judge 
had recommended the dismissal of 
these four allegations.
 4 The parties have excepted to so
me of the judge™s credibility find-
ings.  The Board™s established policy is not to overrule an administra-
tive law judge™s credibility resoluti
ons unless the clear preponderance 
of all the relevant evidence convinc
es us that they are incorrect.  
Stand-ard Dry Wall Products, 
91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 
for reversing the findings. 
5 Although, as noted above, the judge
 found in his supplemental de-
cision that the Respondent violated 
Sec. 8(a)(3) and (1) by imposing 
more onerous working conditions on
 employee Angel Rivera because 
of his union membership or activities,
 the judge inadvertently failed to 
include a remedy, Order, and notice to employees with respect to that 
violation.  Thus, in adopting the judge™s finding in this regard, we have 

included a remedy section, Order, and notice to employees relevant to 
that violation, as well as to the addi
tional violations that we have found 
herein that were not found by the 
judge.  We have also revised the 
judge™s amended conclusions to in
clude the aforementioned additional 
violation. 
In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), the Order requires that backpay and other mone-
tary awards shall be paid with 
interest compounded on a daily basis. 
The Order provides for the posting of the notice in accord with 
J. 
Picini Flooring
, 356 NLRB 11 (2010). 
 ALLSTATE POWER VAC
., INC
. 345
For the reasons stated below,
 we find, contrary to the 
judge, that the Respondent unlawfully suspended 
Dominich and Soler and unlawfully discharged Rafael 
Bisono.
6 I.  FACTS
 The Respondent is a New Jersey company engaged in 
the business of hazardous waste cleaning and removal.  

The events at issue involved the Respondent™s operations 
in Brooklyn, New York. 
One of the Respondent™s primary functions is to clean 
transformers for its principal client, Consolidated Edison.  
The transformers, which convert electricity from higher 
to lower voltage, are located in underground vaults and 
are accessible through manholes. 
Opening manholes to clean 
transformers creates a re-
mote possibility that faulty wiring within the structure 
could cause an electrical spark known as an ﬁarc flash,ﬂ 
which has the potential to injure or kill anyone standing 

close to the open manholes.  The Respondent trains em-
ployees in the use of, and requires them to wear, safety 
gear, including fire retardant suits, hardhats, steel-toe 

boots, protective gloves, and safety glasses when they are 
performing this type of work.  The Respondent routinely 
monitors employees™ compliance with the safety gear 

policy and has issued disciplinary warnings to employees 
who failed to wear safety equi
pment.  It once issued a 2-
day suspension to an employee who unloaded drums 

from a truck without using safety equipment. 
In March 2007,
7 the Union began a drive to organize 
the Respondent™s employees.  On August 30, the Union 

filed an election petition and, pursuant to a Stipulated 
Election Agreement, an election was held on October 5.  
The Union designated employee Dominich as its election 
observer.  Meanwhile, other employees, including Rive-
ra, Adames, and Miguel Bisono, openly supported the 

Union by leafleting and/or 
wearing union jackets and 
shirts to work.  Employee Rivera also placed union de-
cals on his company-issued hardhats, which the Re-

spondent unlawfully ordered him to remove.
8 On October 4, the day befo
re the election, the Re-
spondent assigned  employees  Bisono  and  DominichŠ

who were wearing union sh
irtsŠand Soler to clean a 
transformer vault located a few blocks from one of the 
Respondent™s facilities.  The three employees wore the 

required protective gear as they cleaned the vault.  Later 
that morning, however, they opened a second transform-
                                                           
6 Rafael Bisono™s brother, Miguel 
Bisono, was unlawfully laid off by 
the Respondent on June 4, 2007.  See fn. 1, supra. 
7 Dates are in 2007, unless otherwise noted. 
8 See fn. 1, supra (referencing the Board™s finding that the Respond-
ent violated Sec. 8(a)(1) by prohi
biting the wearing of union decals and 
insignia). 
er vault that was on the same block but failed to wear the 
required gear.  As the three employees stood around the 
second open vault, Operations Manager Chris Baran, 
who was in the area at the time, photographed them.  

Baran did not approach the em
ployees or ask them to put 
on their protective gear.  Baran later returned to the Re-
spondent™s facility and reported the incident to Respond-

ent General Manager Glen Burke who, in turn, reported 
the events to Regional Corporate Safety Manager Kurtis 
Ross. On election day, October 5, the Respondent suspended 
Dominich, Soler, and Bisono until further notice.
9  The 
following week, on or around October 10, Regional Cor-
porate Safety Manager Ross interviewed Dominich, Sol-
er, and Bisono, and had those interviews transcribed.  On 

or about October 12, the Respondent discharged Bisono.   
On October 15, the Respondent called Dominich and 
Soler back to work from their suspensions. 
II.  THE JUDGE
™S SUPPLEMENTAL DECISION
 In his supplemental decision, the judge, applying 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982)
, found 
that the General Counsel had established a prima facie 
case that the suspensions of 
Dominich and Soler and the 
discharge of Bisono (as well as the other three alleged 
discriminatory actions that the judge reviewed on re-
mand) were unlawfully motivated.  The judge noted that, 

in his prior decision, he found that the Respondent had 
unlawfully discharged or laid off other employees be-
cause of their union support or affiliation, and that the 

Respondent had unlawfully prohibited employees from 
wearing union decals and insignia.
10  The judge stated 
that, ﬁ[g]iven those findings, which evidence animus 
toward the Union and  a demonstrated willingness to take 
adverse actions against employees who join or support 

the Union, I would conclude that the General Counsel 
has made out a prima facie case relating to all of the re-
manded allegations.ﬂ 
Nonetheless, the judge foun
d that the Respondent met 
its burden of establishing that, even in the absence of the 
employees™ union activity, it would have suspended 

Dominich and Soler and discharged Bisono for their fail-
ure to wear safety equipment.  In so finding, the judge 
                                                           
9 In his original decision of August 11, 2008, the judge found that 
the Respondent suspended Dominich, So
ler, and Bisono on October 4.  
In its brief in support of exceptions
, the General Counsel asserts that 
the judge™s finding is an inadvertent error and points to the undisputed 
testimony of Dominich and Bisono that they were suspended following 

the election, on October 5.  This te
stimony is consistent with other 
record evidence. 
10 In the absence of exceptions, th
e Board adopted these unfair labor 
practice findings. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 346 
noted that ﬁthis conclusion is a close one and that reason-
able people might reach a contrary result.ﬂ 
The judge reaffirmed his earli
er finding that it was un-
disputed that Dominich, Soler, and Bisono had violated 

safety procedures by standing over an open transformer 
vault without wearing the proper safety equipment, and 
that such conduct ﬁcan pose a 
remote but real risk of se-
rious injury resulting fr
om an electric spark.ﬂ 
  The judge also observed that before there was any un-
ion activity at the Respondent™s operations, the Respond-

ent had disciplined at least five employees for failing to 
wear safety equipment, and that one of those disciplines 
was a short 2-day suspension.  The judge stated that, 
ﬁ[w]hile the instant case doe
s not present precisely the 
same set of facts as past situations, the evidence leads me 

to conclude that the Comp
any™s decision to suspend 
Dominich and Soler was not substantially inconsistent 
with past practice.ﬂ  He furt
her found that, because three 
employees were involved in the incident, it was reasona-
ble ﬁthat the Company would have viewed this collective 
infraction as being more serious and therefore warranting 

more serious discipline.ﬂ 
As to the discharge of Bisono, the judge found that alt-
hough the Respondent had not previously discharged an 

employee for failing to wear safety equipment, the Re-
spondent showed that it would have discharged Bisono 
even in the absence of his 
union activities ﬁbecause of his 
attitude during the disciplinary interview.ﬂ  Specifically, 
the judge found that during the disciplinary interview 
ﬁBisono essentially said that he could do as he wished 

and did not need to be told how to do his job.ﬂ 
III.  DISCUSSION
 Contrary to the judge, we find that the Respondent vio-
lated Section 8(a)(3) and (1) by suspending Dominich 
and Soler and discharging Bisono. 
Under 
Wright Line, 
supra
, the General Counsel has the 
burden of establishing that
 the employee™s protected ac-
tivity was a motivating factor
 in the adverse employment 
action.  The elements commonly required to support such 
a showing are union and or other protected activity by 
the employee, employer know
ledge of that activity, and 
antiunion animus on the part of the employer.  See, e.g., 
Willamette Industries, 
341 NLRB 560, 562 (2004).  Once 
the General Counsel makes that showing, the burden of 

persuasion ﬁshift[s] to the employer to demonstrate that 
the same action would have been taken even in the ab-
sence of the protected conduct.ﬂ  
Donaldson Bros. Ready 
Mix, Inc., 341 NLRB 958, 961 (2004). 
We agree with the judge th
at the General Counsel car-
ried his initial burden under 
Wright Line
.  To begin, it is 
clear that the General Counsel has established the Re-
spondent™s overall antiunion animus.  As the judge stat-
ed, the Respondent had previously demonstrated animus 
when it unlawfully discharged and laid off employees 
because of their union support 
or affiliation, and when it 
unlawfully prohibited employees from wearing union 

decals and insignia.  In add
ition, the Respondent further 
demonstrated animus when it unlawfully imposed more 
onerous working conditions on 
an employee because of 
his union membership or activities. 
Next, the General Counsel has established that the Re-
spondent knew that two of the three employees it disci-

plined for failing to wear safety equipment had engaged 
in union activity or that they were supporters of the Un-
ion.  As noted above, Bisono regularly wore union T-
shirts to work.  Moreover, the record indicates that both 
Dominich and Bisono were wearing union shirts at the 

time of the infraction in question, and the Union had des-
ignated Dominich as its election observer.  Indeed, Gen-
eral Manager Burke testified that he knew before the 

election that Dominich supported the Union.  Although 
the record does not establish whether the Respondent had 
knowledge that Soler supported the Union, it is reasona-

ble to conclude that, at the least, Soler became ﬁcaught 
upﬂ in the unlawful discipline issued to known union 
adherents Dominich and Bisono.  Thus, in these circum-

stances, we infer knowledge 
for the purpose of the Gen-
eral Counsel™s initial showing.  See 
Adam Wholesalers, 
Inc.
, 322 NLRB 313, 327 (1996) (finding antiunion ani-
mus surrounding a disciplinary warning to a driver 
whose union support was unknown, where the respond-
ent told the driver that, by associating with the known 

instigator of the union organizing drive,
 he was seen 
ﬁwith the wrong person at the wrong timeﬂ
). Finally, in finding that the General Counsel has met 
his initial burden, we place si
gnificant weight on the tim-
ing of the Respondent™s actions.  On the day before the 

election, the Respondent photographed  the  employees 
violating the safety rule, and the rule infraction was dis-
cussed by members of senior management.  The next 

day, following the election in which a majority of the 
employees voted in favor of union representation, the 
Respondent suspended the employees and discharged 

Bisono a week later.  See
 Bliss Clearing Niagara, Inc.
, 344 NLRB 296, 306 (2005) (timing of adverse action 
shortly after an employee has engaged in known union 

protected activity provides ﬁr
eliable competent evidence 
of unlawful motiveﬂ); see also
 NLRB v. Rubin
, 424 F.2d 
748, 750 (2d Cir. 1970) (endorsing Board™s analytical 

approach and noting the ﬁstunningly obvious timingﬂ). 
Because the General Counsel met his initial 
Wright 
Line burden, the burden then shifted to the Respondent to 
demonstrate that it would have taken the same adverse 
employment actions against Dominich, Soler, and Bi-
 ALLSTATE POWER VAC
., INC
. 347
sono, even in the absence 
of the employees™ protected 
activity.  We find, contrary to the judge, that the Re-
spondent has failed to make this showing. 
To begin, the Respondent takes the position that the 
stringent discipline imposed on the employees was justi-
fied as a result of the seriousness of the employees™ 
breach of the safety policy.  Indeed, in support of this 

position, the Respondent™s answering brief states that, ﬁif 
Con Edison representatives had observed the manner in 
which the three men were working, they would have 

closed down the job.ﬂ  The Respondent further asserts 
that, ﬁgiven the fact that Con 
Edison is a major client of 
the company,ﬂ it ﬁcould not affo
rd to lose [it] as a cus-
tomer.ﬂ 
The problem with this positio
n, however, is that if the 
employees™ failure to wear safety equipment was truly 
critical, one would suppose that the Respondent would 
have taken immediate action to correct the employees™ 

breach.  This, however, did not happen.  Rather, when 
Operations Manager Baran witnessed the employees not 
wearing their safety gear, he did not take any corrective 

action.  Instead, he photographed the employees commit-
ting the safety violation at issueŠapparently for the pur-
pose of obtaining evidence that would ultimately be used 

to discipline themŠand left the area.
11  Thus, the Re-
spondent™s own actions contradict its position that the 
employees™ failure to wear safety equipment presented a 

significant risk, either to the Respondent or to the em-
ployees themselves.  See
 Detroit Plastic Products Co., 
121 NLRB 448, 500 (1958) (employer™s failure to take 

corrective action or ﬁto presen
t an obvious solutionﬂ to 
employee™s allegedly problematic conduct indicated that 
employer was not really concerned about the employee™s 
ﬁwelfare or interested in keep
ing her at work,ﬂ but rather 
wanted to eliminate her quic
kly ﬁon any pretextﬂ), enf. 
sub nom.
 NLRB v. Erikson,
 273 F.2d 477 (6th Cir. 1960).
 The Respondent™s attempt to meet its 
Wright Line
 re-
buttal burden is also undermin
ed by the fact that the Re-
spondent did not follow standard procedures in respond-
ing to the employees™ failure 
to wear safety gear.  To 
begin, Baran™s photographing of the employees was unu-

sual; the record reflects that
 the Respondent had not pho-
tographed employees for disciplinary purposes in the 
past.  Similarly, the manner in which this safety policy 

                                                           
11 Baran™s testimony that he did not
 approach the employees because 
of the upcoming union election is not 
convincing.  It is difficult to 
imagine that, if Baran™s primary concern upon encountering the safety 

violation was the serious injury or 
death of the employees or the public, 
he would have allowed th
at violation to continue merely because he did 
not want to confront employees befo
re the election.  Given the totality 
of the Respondent™s numerous preelec
tion violations, Baran™s assertion 
that the preservation of a neutral preelection atmosphere was his fore-
most concern rings hollow. 
breach advanced through the Respondent™s chain of 
command was unusual.  Baran reported the safety viola-
tion directly to General Manager Burke, thereby bypass-
ing Safety Manager Guerrero, whom Baran testified he 

typically informs of safety violations.
  Then, the report-
ing of the safety incident we
nt straight to the corporate 
level, and Regional Corporate Safety Manager Ross be-

came personally involved in the investigation and inter-
viewing of the three employees involved.  At this point, 
the Respondent made transcripts of the disciplinary in-

terviews; the Respondent presented no evidence that this 
was a common practice at its Brooklyn facilities. 
Finally, we find, contrary to the judge, that the disci-
pline imposed by the Respondent on Dominich, Soler, 
and BisonoŠa week-long suspension of all three em-

ployees followed by the termination of BisonoŠwas 
harsher than the mere warnings and the lone 2-day sus-
pension that had previously been given to employees for 

failure to wear safety equipment.  Significantly, there is 
no evidence on the record that, prior to Bisono™s dis-
charge, the Respondent had ever discharged an employee 

for failing to wear safety equipment.
  Such disparate 
treatment undermines the Resp
ondent™s assertion that the 
employees™ discipline was based solely on their failure to 

wear safety equipment.
  See Bliss Clearing, 
344 NLRB 
at 307Œ308 (inconsistent treatment of union activists 
compared with others simila
rly situated ﬁcas
t legitimate 
doubtﬂ on the employer™s assertion that its discipline was 
based on the employees™ poor performance).
12 When the stated motives for a respondent™s actions 
ﬁare found to be false, the circumstances may warrant an 
inference that the true motive is an unlawful one that the 
respondent desires to conceal.ﬂ  
Fluor Daniel, Inc., 
304 
NLRB 970, 970 (1991) (citing 
Shattuck Denn Mining 
Corp. v. NLRB, 
362 F.2d 466, 470 (9th Cir. 1966)), enfd. 
mem. 976 F.2d 744 (11th Cir. 1992).  For all of the rea-
sons stated above, we find th
at such an inference is ap-
propriate here.  Accordingly, 
we find that the Respondent 
has failed to establish that it would have suspended 
Dominich and Soler and discharged Bisono even in the 
absence of union activity, and 
we therefore find that the 
                                                           
12 The judge suggests that it was reasonable for the Respondent to 
have viewed the safety violation at 
issue to be more serious because it 
was a ﬁcollective infraction.ﬂ  This 
distinction is unavailing, however, 
because the record indicates that some
 of the past infr
actions involving 
a failure to wear safety equipment referenced aboveŠfor which lesser 
sanctions were issuedŠalso involved more than one employee.  Fur-

ther, as discussed above, the Responde
nt™s assertions of the seriousness 
of the violation are undermined by 
the fact that Operations Manager 
Baran failed to take any corrective action at the time that he witnessed 

the employees working without their protective gear. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 348 
Respondent™s actions in this regard violated Section 
8(a)(3) and (1).
13 AMENDED 
CONCLUSIONS OF 
LAW 1.  The Respondent violated Section 8(a)(3) and (1) of 
the Act by imposing more onerous working conditions 
on Angel Rivera because of his union membership or 
activities. 
2.  The Respondent violated Section 8(a)(3) and (1) of 
the Act by suspending William Dominich and Hector 
Soler, and by discharging Rafael Bisono, because of their 

union membership or activities. 
3.  The aforesaid unfair labor practices are unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 2(6) and (7) of the Act. 
                                                           
13 Given our finding that the Re
spondent™s alleged concern about 
safety was not the real reason for the actions it took against the three 

employees, it follows that Bisono™s ﬁattitudeﬂ displayed during the 
disciplinary interviewŠin which he a
pparently suggested that he would 
not change his ways with respect to
 safetyŠwas also not the real rea-
son for his discharge.  Indeed, the record indicates that the Respondent 
typically responded to acts of insubo
rdination and or poor attitude by 
giving offending employees lesser forms 
of discipline than discharge.  
Moreover, but for the unlawful suspension and unusual manner in 
which it was meted out, there would 
have been no occasion for Bisono 
to display his attitude. Thus, we reverse the judge™s finding that the Respondent showed 
that it would have discharged Bisono
, based on this ﬁattitude,ﬂ even in 
the absence of his union activity. 
In finding the 8(a)(3) violations, we do not find it necessary to rely 
on the undisputed testimony that Sa
fety Manager Al Guerrero made 
statements to Dominich on Octobe
r 10 and to Bisono following his 
discharge suggesting that the discip
line was discriminatory.  Although 
the judge discounted the testimony, 
we find that it should be credited 
and that, if considered, it further supports our conclusion.  Specifically, 

before the employees™ investigator
y interviews on about October 10, 
Safety Manager Guerrero told Domini
ch, in the presence of Soler, that 
the Respondent had torn up Guerrero™s report of employee Felix Rodri-
guez™ safety goggle violation becau
se Rodriguez was believed to be 
ﬁpro-company,ﬂ and that Dominich™s suspension ﬁhadn™t been equita-
ble.ﬂ Additionally, following Bisono™s
 discharge, Guerrero told him 
that the Respondent would not give him a reference ﬁbecause of the 

union.ﬂ   
Contrary to the judge, who disregar
ded Guerrero™s statements as ex-
pressions of personal opinion by 
a manager not involved in the disci-
plinary decisions, we find that, as safety manager, and the person to 
whom safety violations were typical
ly reported, Guerrero™s statements 
to Dominich were certainly within his range of knowledge and respon-

sibility.  Further, since Guerrero 
was a 2(11) supervisor, the Respond-
ent was responsible for his statemen
ts.  Accordingly, we find that, 
although the evidence cited in our analysis above supports our finding 

that the Respondent™s discharge of Bisono and suspensions of 
Dominich and Soler violated Sec. 8(a)(3) and (1), Guerrero™s state-
ments, if considered, provide further evidence in support of this find-

ing. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent vi
olated Section 8(a)(3) and 
(1) by discriminatorily suspending William Dominich 

and Hector Soler, we shall order it to make them whole 
for any loss of earnings and other benefits suffered as a 
result of their unlawful suspen
sions.  Backpay shall be 
computed in accordance with 
F. W. Woolworth Co., 
90 
NLRB 289 (1950), with interest at the rate prescribed in 
New Horizons, 
283 NLRB 1173 (1987), compounded 
daily as prescribed in 
Kentucky River Medical Center, 
356 NLRB 6 (2010). 
Further, having found that the Respondent discrimina-
torily discharged Rafael Bisono, we shall order it to offer 
him reinstatement and to make him whole for any loss of 

earnings and other benefits, computed on a quarterly 
basis from the date of the his discharge
14 to the date of a 
proper offer of reinstatemen
t, less any net interim earn-
ings, as prescribed in 
F. W. Woolworth Co., 
supra, with 
interest as prescribed in 
New Horizons,
 supra, plus daily 
compound interest as prescribed in 
Kentucky River Medi-
cal Center, supra
. ORDER 
The Respondent, Allstate Power Vac, Inc., Brooklyn, 
New York, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 

(a) Imposing more onerous working conditions on em-
ployees because of their memb
ership in, support for, or 
activities on behalf of, Laborers International Union of 
North America, Local 78, or any other labor organiza-
tion. 

                                                           
14 We note that, since Bisono had been suspended a week prior to his 
discharge, the make-whole period s
hould commence from October 5, 
the date of the suspension th
at preceded his discharge.  ALLSTATE POWER VAC
., INC
. 349
(b) Suspending or discharg
ing employees because of 
their union membership, support, or activities. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Make William Dominich and Hector Soler whole 
for any loss of earnings and other benefits suffered as a 
result of their unlawful suspensions, in the manner set 

forth in the remedy section of the supplemental decision. 
(b) Within 14 days from the date of the Board™s Order, 
remove from its files any reference to the unlawful sus-
pensions of William Dominich and Hector Soler, and 
within 3 days thereafter, notif
y them in writing that this 
has been done and that the suspensions will not be used 
against them in any way. 
(c) Within 14 days from the date of the Board™s Order, 
offer Rafael Bisono full reinstatement to his former job 
or, if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority rights or 

any other rights or privileges previously enjoyed. 
(d) Make Rafael Bisono whole for any loss of earnings 
and other benefits suffered as a result of his unlawful 

discharge, in the manner set forth in the remedy section 
of the supplemental decision. 
(e) Within 14 days from the date of the Board™s Order, 
remove from its files any reference to the unlawful dis-
charge of Rafael Bisono, and within 3 days thereafter, 
notify him in writing that this has been done and that the 

discharge will not be used against him in any way. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment reco
rds, timecards, personnel rec-
ords and reports, and all other records, including an elec-
tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(g) Within 14 days after service by the Region, post at 
its Brooklyn, New York facilities copies of the attached 
notice marked ﬁAppendix.ﬂ
15  Copies of the notice, on 
forms provided by the Regional Director for Region 29,  

                                                           
15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ    
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an intranet or internet site, and/or 

other electronic means, if 
the Respondent customarily 
communicates with its employ
ees by such means.  Rea-
sonable steps shall be taken to ensure that the notices are 

not altered, defaced, or covere
d by any other material.  In 
the event that, during the pend
ency of these proceedings, 
the Respondent has gone out of business or closed the 
facilities involved in these pr
oceedings, the Respondent 
shall duplicate and mail, at its own expense, a copy of 

the notice to all employees and former employees em-
ployed by the Respondent at any time since May 30, 
2007. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the complaint be dis-
missed insofar as it alleges violations of the Act not spe-
cifically found. APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT 
impose more onerous working condi-
tions on you because of your 
membership in, support for, 
or activities on behalf of, Laborers International Union of 
North America, Local 78, or any other labor organiza-

tion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 350 
WE WILL NOT 
suspend or discharge any of you because 
of your union membership, support, or activities. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed by Section 7 of the Act. 
WE WILL make William Dominich and Hector Soler 
whole for any loss of earnings and other benefits suffered 

as a result of their unlawful 
suspensions, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful suspensions of William Do
minich and Hector Soler, 
and WE WILL
, within 3 days thereafter, notify them in 
writing that this has been done and that the suspensions 
will not be used against them in any way. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Rafael Bisono full reinstatement to his for-
mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 

any other rights or privileges previously enjoyed. 
WE WILL make Rafael Bisono whole for any loss of 
earnings and other benefits suffered as a result of his 

unlawful discharge, less any net interim earnings, plus 
interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Rafael Bisono, and 
WE WILL
, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 
in any way. 
 ALLSTATE POWER 
VAC, INC.  Brent E. Childerhose, Esq. 
and  Linda Crovella, Esq
., for the 
General Counsel. Robert Ziskin, Esq. 
and Richard Ziskin, Esq
., for the Respond-
ent. 
SUPPLEMENTAL DECISION 
RAYMOND P. GREEN, Administrative Law Judge.  On No-
vember 30, 2009, the Board issued 
its decision in 
these cases at 
354 NLRB 980.  In pertinent part, the Board remanded certain 
allegations for further considera
tion.  The allegations involved 
were: 1.  That the Respondent subjec
ted Angel Rivera to more on-
erous working conditions because of his union membership or 
activities. 
2.  That the Respondent discharged Jose Adames because of 
his union membership or activities. 
3.  That the Respondent disc
harged Rafael Bisono and sus-
pended William Dominich and Hector Soler for their union 
membership or activities. 
4.  That the Respondent discharged Miguel Bisono for his 
union membership and activities. 
In my previous decision, I concluded and the Board af-
firmed, that the Respondent violat
ed Section 8(a)(1) and (3) of 
the Act by (a) discharging or laying off certain employees be-
cause of their membership in or support for the Laborers Inter-
national Union  of North America, Local 78 and (b) by prohib-
iting employees from using or wearing union decals on their 
hardhats or wearing union T-shirts, hats, or jackets. 
Given those findings, which ev
idence animus toward the Un-
ion and a demonstrated willingness to take adverse actions 
against employees who join or support the Union, I would con-
clude that the General Counsel 
has made out a prima facie case 
relating to all of th
e remanded allegations. 
The legal question as defined by the doctrine set out in 
Wright Line
, 251 NLRB 1083, (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), is whether the 
Respondent has satisfied its burde
n of showing that ﬁit would 
have taken the same adverse action even in the absence of un-
ion activity.ﬂ 
I.  IMPOSITION OF MORE ONEROUS WORKING CONDITIONS
 ON ANGEL RIVERA
 Angel Rivera, along with Jose Castillo, started working at 
the Company on April 16, 2007.  They were, unbeknownst to 
the Respondent, covert salts and did not engage in any organiz-
ing activity until May 30, 2007, when they commenced handing 
out union literature.  Both were la
id off on June 4, 2007.  I have 
already concluded that their layoffs were unlawful because they 
were motivated by their union activities.
1 Between May 30 and June 4, 
2007, Rivera was assigned to 
do a number of essentia
lly useless tasks.  These included load-
ing and then unloading a truck on two or three occasions.  It 
also involved digging, refilling,
 and then re-digging two holes 
in the yard.  Given the timing of these assignments, the nature 
of the assignments, and the la
me reasons given by the Re-
spondent for these assignments, 
I conclude that the General 
Counsel has established a prim
a facie case of discrimination 
and that the Respondent has not met its burden of showing that 
these assignments would have b
een made but for Rivera™s com-
ing out as a union supporter.  I th
erefore conclude that in this 
respect, the Respondent has vi
olated the Act and I would 
amend my recommended Order to reflect this finding. 
II.  THE OCTOBER 1, 2007 DISCHARGE
 OF JOSE ADAMES
 I previously concluded that by laying off Adames on June 4, 
2007, the Respondent had violated Section 8(a)(3) and (1) of 
the Act.  He was recalled to work on July 24, 2007. 
Having already determined that
 the layoff on June 4, 2007, 
violated the Act, it is obvious 
that the General Counsel has 
made out a prima facie case that Adames™ later discharge on  
                                                           
1 I also concluded that the June 4, 2007 layoffs of Miguel Bison, 
Victor Vasquez, and Jose Adames
 were violative of the Act. 
 ALLSTATE POWER VAC
., INC
. 351
October 1, 2007, was also a viola
tion of the Act.  The question 
then is did the Respondent meet 
its burden of showing that it 
would have taken the same 
action notwithstanding Adames™ 
union activities?  I conclude that it did. 
The facts are not in dispute and there are no material credi-
bility issues. 
The evidence shows that the Company had given Adames 
permission to take time off and e
xpected him to return to work 
on September 24, 2007.  Neverthele
ss, Adames remained in the 
Dominican Republic until September 30, 2007, and did so 
without notifying the Company where he was or when he in-
tended to return to work.  According to the credited testimony 
of Burke, he called Adames™ hom
e, spoke to his wife, and she 
stated that she did not know where he was or when he was re-
turning to the United States.
2 By letter dated September 25, 
2007, the Respondent advised 
Adames that if he did not report to work by September 27, his 
employment would be terminated. 
Adames finally showed up for 
work on October 1, 2007, and 
was told that there was no work for him. 
One might argue that the Company™s action of discharging 
Adames was too harsh given his 
relatively long tenure as an 
employee.  But this is not an arbitration case.  The evidence 
shows that the discharge was consistent with past practice and 
the Company demonstrated that in 2005 another employee, 
Michael Young, was terminated fo
r identical reasons.  As such, 
I reiterate my previous findings as I conclude that the Respond-
ent has met its burden of showing that it would have discharged 
Adames notwithstanding 
his union activities. 
III.  THE INCIDENT INVOLVING RAFAEL BISONO
, WILLIAM 
DOMINICH, AND HECTOR SOLER
 There is no dispute that on October 4, 2007, the day before 
the election, these three employees were discovered together, 
violating safety procedures by
 standing around an open Con Ed 
transformer vault without wear
ing proper safety clothing.  
There is no real dispute that the failure to wear safety equip-
ment when standing at or near 
an open vault can pose a remote 
but real risk of serious injury 
resulting from an electric spark.  
In my opinion, the Respondent 
has met its burden of show-
ing that it would have taken the 
actions against these employees 
notwithstanding their union membership or activities.  I note, 
however, that it is also my opi
nion that this conclusion is a 
close one and that reasonable people might reach a contrary 
result. 
As indicated in my previous decision, the Company™s rec-
ords show that in the past and before any union activity, at least 
five other employees had received
 disciplinary actions for their 
failure to wear protective gear; one of which was a short sus-
pension.   While the instant ca
se does not present precisely the 
same set of facts as past situations, the evidence leads me to 
conclude that the Company™s decision to suspend Dominich 
and Soler was not substantially inconsistent with its past prac-
                                                           
2 Although the General Counsel asserts that Adames™ wife told 
Burke that Adames could not return by the September 27 deadline, 
there is no competent evidence to s
upport this contention. I note that 
she was not called to testify in this case. 
tice.
3 Therefore, I would conclude that the Respondent has met 
its burden of demonstrating that 
it would have taken this action 
notwithstanding the em
ployees™ union activities.
4 With respect to Rafael Bisono, while the Company™s records 
do not show that any employee had ever been discharged for 
failing to wear protective clothing, it is my opinion that in this 
instance, the Respondent has sh
own that it would have dis-
charged Bisono notwithstanding hi
s union activities, because of 
his attitude during the disciplinary interview.  From all the evi-
dence presented in this case, I conclude that Bisono essentially 
said that he could do as he wished and did not need to be told 
how to do his job. 
IV.  MIGUEL BISONO Again, there is no material disp
ute regarding the facts.  In 
this case, the Company was angrily advised by another em-
ployee, that an employee had urinated in his not empty juice 
bottle.  Upon investigation, it was discovered that the culprit 
was Miguel Bisono and he was discharged. 
It is of no consequence as to whether Bisono thought the bot-
tle was empty.  It wasn™t.  And this resulted in a serious com-
plaint by a fellow employee 
regarding what can only be de-
scribed as disgusting conduct.  It
 is true that the Company can-
not point to any prior case where it discharged an employee for 

this kind of conduct.  But neith
er can the General Counsel point 
to any prior case where similar conduct engaged in by a known 
or knowable culprit, was condoned.
5  In my opinion, this clear-
ly is beyond the pale.  I simply cannot imagine any employer 
that would be willing to tolerate such behavior.  Therefore, 
although the General Counsel has 
made out a prima facie case 
regarding the discharge of all of these employees, including 
Miguel Bisono, I conclude that 
the Respondent has met its bur-
den of showing that it would 
have discharged Bisono notwith-
standing his union activities.  
                                                           
3 I do not think it is reasonable to
 expect different managers, over 
time, to impose discipline in accord
ance with a precise mathematical 
formula.  No two situations are ever
 identical and no sets of employees 
or managers are quite the same.  The question is whether the present 

disciplines are within the range of pa
st practice. In this case, the inci-
dent involved three employees, all of
 whom ignored safety procedures 
at the same time.  As such, it is
 reasonable to me that the Company 
would have viewed this collective in
fraction as being more serious and 
therefore warranting more serious di
scipline. Had all three employees 
been discharged, I would have 
reached the opposite conclusion. 
4 The General Counsel relates certai
n conversations that Bisono and 
Dominich had with Guerrero. Guerre
ro was, at the time, the safety 
manager for the Company and may ha
ve been an ag
ent for certain purposes. There is no evidence that Guerrera had anything to say about 

the decision to either suspend or 
discharge these three employees.  I 
therefore do not rely on any statements that he allegedly made that the 
disciplines were unfair, or that ﬁp
ro-companyﬂ employees were treated 
differently. Rather than constituting 
ﬁadmissions,ﬂ I would view these 
statements as his personal opinions. 
5 There was an incident involving Jose Mota. But in that case, Mota 
could not say, and no one 
else could prove, who the alleged culprit was. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 352 
Amended Conclusions By imposing more onerous working conditions on Angel Ri-
vera, because of his union membership or activities, the Re-
spondent has violated Section 
8(a)(1) and (3) of the Act. 
As to the other remanded alle
gations, the Respondent has not 
violated the Act. 
 